DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 05/06/2019. Claims 1-20 are pending in the case. Claims 1, 11, 12, and 20 are independent claims.

Specification
The disclosure is objected to because of the following informalities: figure 1 includes a reference to numeral “105.” However there is no mention of numeral 105 in the specification. It appears that in or around paragraph 33 is the appropriate place for this reference numeral to be inserted.
Appropriate correction is required.

Claim Objections
Claims 1, 5, 10, 11, and 12 objected to because of the following informalities:
Claims 1, 11, and 12 recites “the catalog.” While the claim recites “a deep-learning model catalog,” there is not explicit antecedent basis for this limitation in the claims. For clarity, the claims should be amended to recite “the deep-learning model catalog.”
Claim 5 recites “the deep-learning model domain.” While claims 2 and 9 refer to a “a deep-learning model domain,” there does not seem to be a sufficient antecedent basis for this limitation in claim 5.
Claim 10 recites “the pre-defined format.” While claim 1 recites “a pre-defined ontology format,” there is not explicit antecedent basis for this limitation in claim 10. For clarity, the claim should be amended to recite “the pre-defined ontology format.”
Appropriate correction is required.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: because any combination of the prior art does not render the claimed invention obvious. For example, extraction through parsing code and/or text, identifying operators, producing an ontology with terms and features in a pre-defined format, and generating a deep-learning model catalog, are not obvious in view of the prior art.
AR et al. (U.S. Pat. App. Pub. No. 2018/0307978), teaches multi-modal construction of deep learning networks. A cognitive system is used to intelligently support fast and accurate designing of deep learning models. The system can take input in various formats (that is, multi-modal inputs) and automatically build a deep learning model, wherein the inputs can include images, natural language data, source code, research papers, etc.
Lippman et al. (Lippmann, Richard, William Campbell, and Joseph Campbell. "An overview of the DARPA data driven discovery of models (D3M) program." In NIPS Workshop on Artificial Intelligence for Data Science, pp. 1-2. 2016), teaches Data Driven Discovery of Models which aims to develop automated model discovery systems that can be used by researchers with specific subject matter expertise to create empirical models of real, complex processes.
Gil et al. (Gil, Yolanda, Kelly Cobourn, Ewa Deelman, Chris Duffy, Rafael Ferreira da Silva, Armen Kemanian, Craig Knoblock et al. "Mint: Model integration through knowledge-powered data and process composition." (2018)), teaches a framework that incorporates extensive knowledge about models and data, with several components: 1) New principle-based ontology generation tools for modeling variables, used to describe models and data; 2) A novel workflow system that selects relevant models from a curated registry and uses abductive reasoning to hypothesize new models and data transformation steps; 3) A new data discovery and integration framework that finds and categorizes new sources of data, learns to extract information from both online sources and remote sensing data, and transforms the data into the format required by the models; 4) New knowledge-guided machine learning algorithms for model parameterization to improve accuracy and estimate uncertainty; 5) A novel framework for multi-modal scalable workflow execution. We are beginning to annotate models and datasets using standard ontologies, and to compose and execute workflows of models that span climate, hydrology, agriculture, and economics.
Gil et al. (Gil, Yolanda, Ke-Thia Yao, Varun Ratnakar, Daniel Garijo, Greg Ver Steeg, Pedro Szekely, Rob Brekelmans, Mayank Kejriwal, Fanghao Luo, and I-Hui Huang. "P4ML: A phased performance-based pipeline planner for automated machine learning." In AutoML Workshop at ICML. 2018), teaches automated machine learning (AutoML). AutoML focuses on developing approaches to automatically generate models for a given dataset, including any necessary featurization and data preparation steps.
Zhao et al. (Zhao, Shuai, Manoop Talasila, Guy Jacobson, Cristian Borcea, Syed Anwar Aftab, and John F. Murray. "Packaging and sharing machine learning models via the acumos ai open platform." In 2018 17th IEEE International Conference on Machine Learning and Applications (ICMLA), pp. 841-846. IEEE, 2018), teaches packaging and Sharing Machine Learning Models via the Acumos AI Open Platform. Acumos is an open platform capable of packaging ML models into portable containerized microservices which can be easily shared via the platform’s catalog. The platform allows the reuse of readily available ML microservices in various business domains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the objections to the specification and claims outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123